Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Response to Amendment
In the amendment filed 07/06/2021, the following has occurred: claims 1-3 have been amended.  Now, claims 1-3 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US Patent Application Publication No. 2016/0196411 in view of Hausler, US Patent Application Publication No. 2016/0344828.
As per claim 1, Zhang teaches a computer-implemented method for providing a list of relevant patient-specific clinical trials, the method comprising: generating, by a computing device, a dataset of clinical trials by obtaining, over a network, information for a plurality of active clinical trials and storing said clinical trial information (see paragraphs 0023 and 0042; the matching system obtains clinical trial information from a clinical trial management system which can be associated with another computer located at a different location form the matching system), parsing the clinical trial information to extract clinical trial parameters (see paragraph 0047; the matching system accesses and stores eligibility criteria for different clinical trials from associated clinical trial management system) and normalizing one or more of the extracted clinical trial parameters to a respective predetermined format to generate a structured dataset of the clinical trial information (see paragraph 0047; the matching system stores eligibility criteria in a structured format with common categories and values for the categories); receiving, by the computing device, a structured query of clinical trial parameters based, in part, on a plurality of patient-specific parameters, one or more of which are normalized to the respective predetermined format of a corresponding clinical trial parameter  (see paragraph 0067; patient data can be entered in a structured format for evaluation against the eligibility criteria; paragraph 0053 describes units of patient data being consistent with units of eligibility criteria); applying, by the computing device, the structured query to the clinical trial information to match said patient-specific parameters with said clinical trial information to determine a set of matching clinical trial information (see paragraph 0067; eligibility of the patient for each clinical trial can be determined based on the evaluation); displaying the 
Zhang does not explicitly teach generating a dataset of full-text clinical trial documents and storing the full-text documents as XML files. Zhang also does not explicitly teach parsing the XML files, indexing the full-text clinical trial documents and calculating values of one or more weight parameters for each of a plurality of indexed terms in the full-text clinical trial documents. Finally, Zhang does not explicitly teach ranking the matched clinical trial documents based on a relevance score calculated using the weight parameters.
Hausler teaches generating a dataset of full-text documents and storing the documents as XML files (see paragraph 0044; documents are received in a plurality of full-text formats before being stored as XML files and then parsed; paragraph 0018 further describes the documents being stored as full-text documents with an index database pointing to the documents). Hausler further teaches parsing the XML files  (see paragraph 0044; after the full-text documents are converted to XML, the document is parsed), indexing the full-text documents (see paragraph 0044; database of elements parsed from the full-text documents represents an index of the full-text documents) and calculating values of one or more weight parameters for each of a plurality of indexed terms in the full-text documents (see paragraph 0073; weights for document elements are calculated).  Hausler further teaches ranking a group of matched documents based on a relevance score calculated using the weight parameters (see paragraph 0043; in response to search requests, publications may be ranked be based on relevancy of the match).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the full-text source of documents from Hausler to the clinical trial sources of Zhang, add the parsing and weighting of Hausler to the parsing and matching of Zhang, and add the ranking of results of Hausler to the display of matching results of Zhang with the motivation of improving the user’s access to content posted online such as clinical trial documents (see paragraphs 0002-0003 and 0039 of Hausler).
Claim 2 recites substantially similar storage medium limitations to method claim 1 and, as such, is rejected for similar reasons as given above.
As per claim 3, Zhang teaches a method for providing a prioritized list of relevant patient-specific clinical trials, said method comprising the steps of: obtaining, over a network, a dataset of information regarding one or more active clinical trials (see paragraphs 0023 and 0042; the matching system obtains clinical trial information from a clinical trial management system which can be associated with another computer located at a different location form the matching system); with a processor, parsing the dataset of clinical trial information to extract clinical trial parameters (see paragraph 0047; the matching system accesses and stores eligibility criteria for different clinical trials from associated clinical trial management system) and normalizing the one or more of the extracted clinical trial parameters to a respective predetermined format to structuralize the dataset of the clinical trial information (see paragraph 0047; the matching system stores eligibility criteria in a structured format with common categories and values for the categories); generating a structured query of clinical trial eligibility criteria based, in part, on patient-specific data received by the processor (see paragraph 0067; patient data can be entered in a structured format for evaluation against the eligibility criteria); using the structured query and the clinical trial data to match, with the processor, the patient specific data with one or more of the clinical trial datasets to identify a set of matching clinical trial datasets (see paragraph 0067; eligibility of the patient for each clinical trial can be determined based on the evaluation); displaying said list of clinical trials on a graphical user interface in communication with the processor (see paragraph 0068; results, including eligible clinical trials for the patient, are displayed).
Zhang does not explicitly teach periodically obtaining full-text documents and updating a dataset with the full-text documents. Zhang also does not explicitly teach parsing full-text
Hausler teaches periodically obtaining full-text documents and updating a dataset with the full-text documents (see paragraph 0044; documents are received in a plurality of full-text formats before being parsed; paragraph 0018 further describes the documents being stored as full-text documents with an index database pointing to the documents). Hausler further teaches parsing the full-text documents (see paragraph 0044; after the full-text documents are converted to XML, the document is parsed), indexing the full-text documents (see paragraph 0044; database of elements parsed from the full-text documents represents an index of the full-text documents) and calculating values of one or more weight parameters for each of a plurality of indexed terms in the full-text documents (see paragraph 0073; weights for document elements are calculated).  Hausler further teaches ranking a group of matched documents based on a relevance score calculated using the weight parameters (see paragraph 0043; in response to search requests, publications may be ranked be based on relevancy of the match).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the full-text source of documents from Hausler to the clinical trial sources of Zhang, add the parsing and weighting of Hausler to the parsing and matching of Zhang, and add the ranking of results of Hausler to the display of matching results of Zhang with the motivation of improving the user’s access to content posted online such as clinical trial documents (see paragraphs 0002-0003 and 0039 of Hausler).

Response to Arguments
Applicant’s arguments filed 07/06/2021 have been fully considered but are moot in view of the new grounds of rejection and withdrawn of rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626